Determination unanimously confirmed, without costs. Memorandum: The findings and determination of respondent Superintendent of State Police were clearly supported by substantial evidence. The standards established for the conduct of State Police officers were reasonable and petitioner had been informed thereof. He grossly violated such standards, and his actions tended to bring discredit to the department. Since petitioner was a probationary officer, the punishment of dismissal was not shocking or excessive. (Article' 78 proceeding transferred by order of Cayuga Supreme Court.) Present — Marsh, P. J., Cardamone, Simons, Dillon, and Witmer, JJ.